Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

    SECURITIES AND EXCHANGE COMMISSION               )
                                                     )
                            Plaintiff,               )
                                                     )
    v.                                               )
                                                     )
    JUSTIN W. KEENER D/B/A JMJ FINANCIAL,            )
                                                     )   No. 20-cv-21254
                            Defendant.               )
                                                     )   Hon. Beth Bloom
                                                     )
                                                     )
   _______________________________________________   )

  REPLY TO DEFENDANT’S OPPOSITION TO SEC’S OMNIBUS MOTION IN LIMINE
               AND INCORPORATED MEMORANDUM OF LAW




                                         1
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 2 of 13




                                          INTRODUCTION

         Plaintiff Securities and Exchange Commission respectfully submits this reply to

  Defendant’s opposition to its motion in limine, in which the SEC asked this Court to preclude

  Defendant from offering evidence or arguments, or mentioning in any way in the presence of the

  jury, the following: (1) allegations or evidence purporting to relate to due process, fair notice and

  estoppel defenses; (2) non-public communications between the SEC’s Office of Interpretation

  and Guidance (“Guidance Office”) and members of the public; (3) advice, involvement or

  presence of counsel; (4) remedies that the SEC might seek; (5) hardships that Defendant

  allegedly might suffer; and (6) Rule 144 under the Securities Act and any opinions of counsel

  relating to Rule 144.

         In his opposition brief to the SEC’s omnibus motion in limine, DE 87, Defendant agrees

  that the court should preclude any evidence regarding: remedies the court may impose after

  finding Defendant liable (id. at 8, concerning number 4 above); advice of counsel relating to

  dealer registration—the only charge at issue here (id. at 10, concerning number 3 above); and

  any hardships Defendant has or may suffer as a result of this litigation (id. at 11, concerning

  number 5 above). Defendant also agrees that because he “is not pursuing an affirmative defense

  based on estoppel,” he “does not object” to the Court “precluding evidence or argument on that

  point.” Id. at 4 & n. 4.

         Thus, the only remaining questions are whether the Court should preclude evidence

  relating to the following issues: (1) Defendant’s Due Process/fair notice defense (hereinafter

  “Due Process defense”); (2) communications between the Guidance Office and the public that

  Defendant claims are related to his Due Process/fair notice defense; and (3) evidence relating to

  the Rule 144 “safe harbor” provision that applies to the resale of unregistered securities under the

  Securities Act of 1933 (“Securities Act”), including attorney opinion letters regarding the rule.
                                                    1
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 3 of 13




  I.     Legal Standard

          The decision to admit or exclude evidence is committed to the broad discretion of the

  District Court. City of Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 556 (11th Cir.

  1998); see also Cabello v. Fernandez-Larios, 402 F.3d 1148, 1161 (11th Cir. 2005). The District

  Court has wide discretion in determining the relevance of evidence produced at trial. To be

  admissible, evidence must be relevant. Fed. R. Evid. 402. Evidence is relevant only if: (a) it has

  any tendency to make a fact more or less probable than it would be without the evidence; and (b)

  the fact is of consequence in determining the action. Fed. R. Evid. 401. Even if evidence is

  relevant, Federal Rule of Evidence 403 allows a District Court to exclude the evidence if its

  probative value is substantially outweighed by a danger of unfair prejudice, confusing the issues,

  misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.

  Fed. R. Evid. 403. Based upon this standard, the Commission respectfully requests that the

  Court, in its discretion, exclude the evidence detailed below.

  II.    Argument

         A.      Defendant’s Due Process Defense Is A Legal Issue To Be Decided By The
                 Court And Not A Jury

         In its omnibus motion in limine, the SEC requested that the Court exclude evidence of

  Defendant’s ostensible Due Process defense, because the law is clear that: (1) a constitutional

  Due Process defense necessarily challenges the language of a statute on the basis of vagueness,

  see Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1972); and (2) “[T]he issue of

  whether a [law] is void for vagueness is a question of law for the court to determine,” not a jury.

  United States v. House, 684 F.3d 1173, 1207 (11th Cir. 2012). DE 64 at 3-4 (SEC MIL).

         Notwithstanding this clear precedent—which Defendant does not even cite much less

  address in his opposition—Defendant nonetheless declares: “Mr. Keener’s fair notice defense

                                                   2
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 4 of 13




  must be presented to the jury.” DE 87 at 2. Rather than confront the controlling cases on this

  issue, Defendant seeks to reframe his Due Process defense not as a statutory challenge, but as a

  challenge to an agency’s interpretation of its own regulations. Id. at 3 & n. 1.

  Defendant’s argument is based on the flawed premise that the SEC has departed from its past

  interpretation of “dealer” under the Exchange Act, found primarily in the SEC’s Guide to

  Broker-Dealer Registration (“Guide”), thereby depriving him of fair notice of the requirements

  of the law. See Id. As he does throughout his motion for summary judgment, see DE 71 at 23-

  25, 1 he attempts to elevate SEC staff guidance, primarily the Guide, to an official agency

  interpretation of the law, such as a fully promulgated rule or regulation, despite that the Guide

  was never subject to the rule-making process of the Administrative Procedure Act. Accordingly,

  the Guide states on its face that it simply “highlights certain provisions of the Act” and is “not

  comprehensive.” DE 88-5 at 3 (“Guide”). The Guide also explicitly warns readers that: “You

  should not rely on this guide without referring to the actual statutes, rules, regulations, and

  interpretations.” Id. at 29 (emphasis in original). A guide that summarizes statutory and

  regulatory obligations of securities professionals to help them conduct an appropriate inquiry is

  not a prior interpretation of a statute, or an agency rule, or a rule itself.

          Properly viewed, this case is about applying the plain language of a federal statute to

  Defendant’s conduct—not an agency rule, regulation, or the language of the Guide. As the Third


          1
           Notably, Defendant’s Due Process defense remains difficult to pin down, because he
  keeps changing it. In his opposition to the SEC’s motion in limine, he asserts that his “fair notice
  defense is based on straightforward concepts” and intimates, but does not state explicitly, that he
  does not intend to make a constitutional challenge to the statutory dealer registration language,
  see DE 87 at 3 & n. 3. But in his motion for summary judgment Defendant takes another tack,
  by contending that the SEC is confused by the meaning of the statute and that “[i]f the SEC itself
  has disagreed as to what the statute requires, that is a clear sign of a due process violation.” DE
  71 at 24 (Defendant’s motion for summary judgment). Then in his opposition to the SEC’s
  motion for summary judgment, DE 90 at 23, he finally admits that he does not contend that the
  dealer registration statue is vague.
                                                    3
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 5 of 13




  Circuit explained in FTC v. Wyndham Worldwide Corp., when applying a statute, “[t]the relevant

  question is not whether [the defendant] had fair notice of the [agency’s] interpretation of the

  statute, but whether [the defendant] had fair notice of what the statute itself requires.” 799 F.3d

  236, 253-54 (3d Cir. 2015) (emphasis in original). The legal authority upon which Defendant

  relies—where courts have analyzed agency regulations and agencies’ interpretations of their own

  regulations—is thus inapplicable. See, e.g., FCC v. Fox Television Stations, Inc., 567 U.S. 239,

  253 (2012) (finding a due process violation when the agency abruptly changed its prior

  interpretation of its regulation implementing the indecency provisions of the Communications

  Act); Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 157 (2012) (refusing to defer to

  the Department of Labor’s retroactive application of a changed interpretation of its own

  regulations); Upton v. SEC, 75 F.3d 92, 98 (2d Cir. 1996) (finding that the SEC’s interpretation

  of a specific regulation represented a substantial change in enforcement policy that had not

  reasonably been communicated to the public). 2

         It is for this Court to determine whether Defendant comes within the statutory definition

  of a dealer, not the jury. As noted, Defendant does not address Wyndham, the Supreme Court’s

  decision in Papachristou, or the Eleventh Circuit’s House decision, upon which the SEC relied

  in its omnibus motion in limine as dispositive of whether this Court or a jury should decide the

  Due Process question where, as here, it relates to the application of a federal statute. Rather than

  confront the controlling cases, Defendant cites a single case for the proposition that his Due


         2
           Defendant’s other cited cases are inapplicable for the same reason. See Diebold Inc. v.
  Marshall, 585 F.2d 1327, 1336 (6th Cir. 1978) (examining whether a challenged regulation
  “gave Diebold sufficient warning that press brakes were with the scope of its point of operation
  guarding requirements”); SEC v. Kovzan, 2012 WL 4819011, at *5 (D. Kan. Oct. 10, 2012)
  (dealing with the SEC’s interpretations of agency regulations); Summit Petroleum Corp. v. EPA,
  690 F.3d 733, 740 (6th Cir. 2012) (holding that the EPA’s interpretation of the term “adjacent”
  in one of its regulations was contrary to the term’s ordinary meaning and the unambiguous
  language of the regulation, as well as prior agency guidance in its regulatory history).
                                                    4
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 6 of 13




  Process defense “is a quintessential jury question ....” DE 87 at 3. Defendant’s exclusive

  reliance on U.S. v. Harra, 985 F.3d 196, 204 (3d Cir. 2021), is misplaced.

         Harra was a criminal case involving the false reporting of past due loans pursuant to

  reporting instructions provided by the SEC and the Federal Reserve. Id., 985 F.3d at 207. The

  issue on appeal involved the sufficiency of the evidence to convict the defendant where those

  reporting instructions were ambiguous. Id. The case did not involve any challenge to the clarity

  of the Federal fraud statute under which the defendant had been charged. Id. The case does not

  hold that a jury should decide whether the language of a federal statute is vague or ambiguous

  and, therefore, violates Due Process. Rather, the Court held that “where falsity turns on how an

  agency has communicated its reporting requirements to the entities it regulates, and those

  communications are ambiguous, fair warning demands that the Government prove a Defendant’s

  statement false under each objectively reasonable interpretation of the relevant requirement.”

  Id., 985 F.3d at 213. The Court should reject Defendant’s argument and exclude evidence of his

  Due Process defense from any trial in this case. Wyndham, 799 F.3d at 253-54 (“The court … is

  the ultimate arbiter of the statute’s meaning.”); see also House, 684 F.3d at 1207.

         B.      The Court Should Exclude All Non-Public Communications Between the
                 SEC’s Office of Investor Guidance and Members of the Public

        Defendant insists that communications between the SEC’s Guidance Office and members

  of the public are necessary to his Due Process defense. He asserts, “These documents are highly

  relevant to Mr. Keener’s fair notice defense because they demonstrate both (i) industry

  understanding regarding dealer registration requirements and (ii) the inconsistency between the

  SEC’s current litigation posture and how it has explained dealer registration requirements to

  market participants for years.” DE 87 at 5. Because he plans to only use these documents to

  support his Due Process defense, the Court should exclude them on the same basis that it should

                                                   5
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 7 of 13




  preclude the jury from considering the purely legal question of whether he had fair notice of

  what the law required.

         Even if the jury were permitted to determine whether Defendant had fair notice that his

  conduct was illegal, the Guidance Office’s communications with the public do not support his

  defense. First, the communications do not show the industry’s understanding of the dealer

  registration statute, but rather simply reveal questions that industry participants asked the

  Guidance Office. To the extent that the Guidance Office referred industry participants to the

  Guide or to factors in the Guide, that also does not show the industry’s understanding of the

  statute, nor would it be of any consequence. Obviously, considering certain factors may be

  useful way to determine whether one fits the definition of the term “dealer.” Indeed, as

  explained in the SEC’s opposition to Defendant’s motion for summary judgment [DE 89],

  Defendant met several of those factors. In any event, neither the Guide nor the communications

  set a different standard in the industry as the Guide specifically instructs readers to follow the

  law and the communications from the Guidance Office consistently stated the same. As noted

  previously, in support of his position, Defendant cites as legal authority the inapposite Due

  Process cases discussed above that concern fair notice of an agency’s regulation or the agency’s

  interpretation of its regulations. See, e.g, id. at 5 (citing Gen. Elec. Co. v. EPA, 53 F.3d 1324,

  1332 (D.C. Cir. 1995) for the proposition that the court found “no fair notice when agency

  regulations were internally inconsistent”) (emphasis added). 3




         3
          Defendant cites the Magistrate Judge’s order in SEC v. Ripple Labs, Inc., No. 20 Civ.
  10832 (AT) (SN), 2021 WL 1814771, at *1 (S.D.N.Y. May. 6, 2021), for the proposition that
  “non-public SEC communications with third parties [are] relevant to a defendant's fair notice
  defense.” DE 87 at 4. The cited order does not refer to “fair notice” apart from a letter from the
  SEC.
                                                 6
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 8 of 13




         Second, the communications do not demonstrate that the SEC's current litigation position

  is different from how the Guide and the Guidance Office have addressed the dealer registration

  requirements. As the SEC’s motion in limine demonstrates—and Defendant does not

  meaningfully contest—none of the almost 600 communications the SEC produced to Defendant

  demonstrates that the SEC staff members were anything but consistent in their responses to the

  members of the public who contacted them. Nothing staff said contradicted in any way the plain

  language of the dealer registration statute, or arguably caused confusion of any sort (let alone

  such confusion that would somehow give rise to a fair notice defense). See DE 64 at 5-8 (SEC

  MIL). Defendant asserts that the communications (which he had never seen) are “direct

  evidence of [his] contention” that “through this litigation, the SEC is imposing a broader

  definition of ‘dealer’ under the Exchange Act than it ever has before to encompass individuals

  like” Defendant. DE 87 at 7-8. This is incorrect.

         In its Complaint and throughout this litigation, the SEC has maintained that Defendant

  was required to register as a dealer because he operated a regular business of buying and selling

  securities. That language comes directly from the statutory definition of the term “dealer,” and

  the Eleventh Circuit cases interpreting it. Indeed, the SEC has applied the plain language of the

  statute, the Guide instructs readers to follow the statute, and the communications from the

  Guidance Office do the same. Because the communications fail to advance Defendant’s Due

  Process defense, they should be excluded. Otherwise, allowing the jury to view those

  communications would only “confuse[e] th[e] issues” cause “undue delay” and “wast[e] time,”

  and therefore they also should be excluded under Fed. R. Evid. 403. 4


         4
           Although Defendant concedes that issues related to remedies should await a
  determination on liability, he claims that the SEC failed to meet its disclosure requirements with
  respect to it summary witness, Dr. Carmen A. Taveras. DE 87 at 9-10. To the contrary, pursuant
  to Federal Rules of Civil Procedure 26(a)(3)(A)(iii) and (B), summaries may be disclosed 30
                                                   7
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 9 of 13




          C.        The Court Should Exclude All Evidence and Argument Relating to
                    Defendant’s Purported Compliance With Rule 144 Under the Securities Act

          Defendant’s opposition to the SEC’s motion in limine underscores that he will seek to

  confuse the jury about his status as an unregistered dealer under Exchange Act Section 15(a)(1)

  [15 U.S.C. § 78o(a)(1)] by introducing evidence that he: (1) complied with SEC Rule 144, 5

  (which he agrees is a separate inquiry) and (2) received the advice of counsel in many attorney

  opinion letters regarding his purported compliance with the rule. DE 87 at 14. Contrary to

  Defendant’s allegations, complying with Rule 144 does not relieve him of the obligation to

  comply with Section 15(a)(1), and any reference to Rule 144 or the related attorney opinion

  letters are legally irrelevant and likely prejudicial.

          The Court should find that Defendant’s compliance with Rule 144 is irrelevant to the

  dealer analysis, and that Defendant’s compliance with the Rule is not a fact necessary to the

  determination of this case. As the SEC explained in its motion in limine, and Defendant does not

  dispute, Rule 144 is a safe harbor that applies to the resale of unregistered securities under

  Section 4(a)(1) of the Securities Act; it is not a safe harbor from registering as a dealer pursuant

  to Section 15(a) of the Exchange Act. See DE 64 at 13. Section 4(a)(1) of the Securities Act

  allows individuals, who possess unregistered securities and are not issuers, underwriters or

  dealers under the Securities Act, to resell those securities without registering them with the

  Commission. 15 U.S.C. § 77d(a)(1). Rule 144 is a safe harbor from underwriter status under

  Section 4(a)(1), and so those who comply with the rule when selling unregistered securities will

  not be deemed to have engaged in an unlawful distribution of the securities (i.e., acting as a




  days prior to trial. With trial several months away, the SEC has more than met its burden under
  the rules.

          5
              17 C.F.R. § 230.144, promulgated under the Securities Act, 15 U.S.C. § 77a et seq.
                                                   8
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 10 of 13




  “statutory underwriter”). But those who rely on Rule 144 must still register as a dealer under the

  Exchange Act if they are in the regular business of buying and selling securities.

         Defendant alleges that “the SEC has put Mr. Keener’s compliance with Rule 144 directly

  at issue” in the Complaint. DE 87 at 11. But the SEC has never claimed that Defendant failed to

  comply with Rule 144. In fact, in its Complaint, the SEC alleged:

                 Keener timed his conversions and sales in an effort to comply
                 with the holding period under Rule 144. For that reason,
                 Keener generally waited six months after purchasing a
                 convertible note before he began to exercise his right to convert
                 the note to stock, which he then resold in the market.

  DE 1 at ¶ 12. Defendant also asserts that the Rule 144 opinion letters from counsel are necessary

  to rebut the SEC’s claim that he “engaged in a ‘distribution’ of ‘newly issued’ stock.” DE 87 at

  11. But whether he was permitted to sell that newly issued stock under the Securities Act,

  because of Rule 144, is irrelevant to the question of whether selling newly stock into the market

  made him a dealer under the Exchange Act. Rule 144 just addresses the legal status of the sales

  under the Securities Act; it does not change the underlying fact that they were sales to the public

  of newly issued stock.

         If anything, these facts demonstrate that Defendant was a sophisticated industry

  participant who was able to navigate the registration provisions of the Securities Act, the

  exemptions to registration, and the Rule 144 “safe harbor.” Yet, he purports to have been

  completely confused by the dealer registration provisions of the Exchange Act.

         Defendant’s technique of blurring and conflating the Exchange Act (this case) with the

  Securities Act (Rule 144) is compelling evidence of the danger that he will seek to confuse the

  jury with evidence that is wholly irrelevant to the issues in this case. That is exactly why the

  SEC raised this issue with the Court in the first place. See DE 64 at 13. The Court should reject

  Defendant’s transparently slick reasoning and exclude any evidence relating to Rule 144 because
                                                   9
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 11 of 13




  it is irrelevant and any marginal relevance would be substantially outweighed by the danger of

  unfair prejudice.

         Perhaps more importantly, despite Defendant’s statement in his opposition to the SEC’s

  motion for summary judgment, that he “is no longer asserting an … advice of counsel defense,”

  he seeks to introduce the advice of counsel embedded in attorney opinion letters on Rule 144.

  See DE 90 at 30 n. 12 (Def. Opp. to SEC MSJ). He seeks to have his cake and eat it too—

  disclaiming an advice of counsel defense (and the burden of proving it) while seeking to put into

  evidence dozens of attorney opinion letters that state, among other things, that Defendant “is Not

  a Dealer.” See, e.g., DE 73-8, at JMJ-SEC-005-008412 (June 6, 2017 letter of Laura Anthony to

  Old Monmouth Transfer Co., Inc.) (emphasis in original). A jury would inevitably be confused

  by Defendant’s ruse where, although he is not formally invoking an advice of counsel defense

  (which would require him to prove its elements), he may convince a jury that he was acting on

  wholly separate advice from an attorney stating that he was not a dealer. There can be no more

  prejudicial evidence in a case like this, and the Court must exclude it.

                                            CONCLUSION

         The SEC respectfully requests that the Court enter an order in limine that Defendant and

  his counsel shall not, while in the presence of the jury, offer or elicit any testimony or other

  evidence about and shall not mention or make any reference to: (1) allegations or evidence

  purporting to relate to a Due Process/fair notice defense; (2) non-public communications

  between the SEC’s Office of Interpretation and Guidance and members of the public; (3) advice,

  involvement or presence of counsel; (4) remedies that the SEC might seek; (5) hardships that

  Defendant allegedly might suffer; and (6) Rule 144 under the Securities Act and any opinions of

  counsel relating to Rule 144.



                                                   10
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 12 of 13




  DATE:   September 3, 2021          Respectfully submitted,

                              By:

                                      /s/ Joshua E. Braunstein
                                     Joshua E. Braunstein
                                     Antony Richard Petrilla
                                     Attorneys for Plaintiff
                                     SECURITIES AND EXCHANGE COMMISSION
                                     100 F Street NE
                                     Washington, DC 20549
                                     Telephone: (202) 551-8470
                                     Braunsteinj@sec.gov

                                     ATTORNEYS FOR PLAINTIFF
                                     SECURITIES AND EXCHANGE
                                     COMMISSION




                                       11
Case 1:20-cv-21254-BB Document 97 Entered on FLSD Docket 09/03/2021 Page 13 of 13




                                CERTIFICATE OF SERVICE

  I hereby certify that on September 3, 2021, I filed Plaintiff Securities And Exchange
  Commission’s Reply to Defendant’s Opposition to the SEC’s Omnibus Motion in Limine
  through the Court’s CM/ECF system, which automatically sends notices to counsel of record in
  this case.

                                s/ Joshua E. Braunstein
                                Joshua E. Braunstein
                                Attorney for Plaintiff
                                Securities and Exchange Commission




                                               12
